As filed with the Securities and Exchange Commission on November 19, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedules of Investments. Phocas Real Estate Fund Schedule of Investments September 30, 2007 (Unaudited) Shares COMMON STOCKS - 99.2% Value Apartments - 13.4% 3,022 Archstone-Smith Trust $ 181,743 2,388 AvalonBay Communities, Inc. 281,927 1,359 Camden Property Trust 87,316 550,986 Diversified - 10.6% 4,715 Digital Realty Trust, Inc. 185,724 6,093 Mission West Properties, Inc. 74,030 1,587 Vornado Realty Trust 173,538 433,292 Health Care - 8.3% 5,595 Nationwide Health Properties, Inc. 168,577 4,098 Ventas, Inc. 169,657 338,234 Hotels - 7.4% 8,776 Host Hotels & Resorts, Inc. 196,933 4,159 Sunstone Hotel Investors, Inc. 106,637 303,570 Manufactured Homes - 3.4% 2,670 Equity Lifestyle Properties, Inc. 138,306 Office Property - 15.8% 1,993 Alexandria Real Estate Equities, Inc. 191,846 2,432 Boston Properties, Inc. 252,685 1,728 SL Green Realty Corp. 201,778 646,309 Pubic Storage - 1.7% 909 Public Storage, Inc. 71,493 Regional Malls - 12.1% 1,896 General Growth Properties, Inc. 101,663 708 Macerich Co. 62,007 3,303 Simon Property Group, Inc. 330,300 493,970 Shopping Centers - 17.8% 7,106 Acadia Realty Trust 192,786 2,543 Federal Realty Investment Trust 225,310 2,776 Kimco Realty Corp. 125,503 2,433 Regency Centers Corp. 186,733 730,332 Storage - 0.8% 2,463 U-Store-It Trust 32,512 Warehouse/Industrial - 7.9% 529 AMB Property Corp. 31,640 4,383 ProLogis 290,812 322,452 TOTAL COMMON STOCKS (Cost $4,112,325) 4,061,456 Shares SHORT-TERM INVESTMENTS - 2.2% Value 91,456 AIM STIT-STIC Prime Portortfolio 91,456 TOTAL SHORT-TERM INVESTMENTS (Cost $91,456) 91,456 TOTAL INVESTMENTS IN SECURITIES(Cost $4,203,781) - 101.4% 4,152,912 Liabilities in Excess of Other Assets - (1.4)% (59,223) NET ASSETS - 100.00% $ 4,093,689 The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 4,203,781 Gross unrealized appreciation $ 153,398 Gross unrealized depreciation (204,267) Net unrealized depreciation $ (50,869) * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Phocas Small Cap Value Fund Schedule of Investments September 30 2007 (Unaudited) Shares COMMON STOCKS - 98.0% Value Aerospace & Defense - 3.4% 10,965 Herley Industries, Inc. (a) $ 164,036 8,599 MTC Technologies, Inc. (a) 166,047 5,902 Triumph Group, Inc. 482,252 812,335 Auto Components - 2.3% 8,564 Aftermarket TechnologyCorp. (a) 271,821 5,939 Keystone Automotive Industries, Inc. (a) 283,647 555,468 Automobiles - 0.3% 3,266 Winnebago Industries, Inc. 77,993 Chemicals - 3.6% 5,233 CF Industries Holdings, Inc. 397,237 7,431 Innospec, Inc. 169,278 10,173 Sensient TechnologiesCorp. 293,695 860,210 Commercial Banks - 11.3% 11,927 Banco Latinoamericano de Exportaciones S.A. (b) 216,833 13,340 Citizens Republic Bancorp, Inc. 214,907 20,331 First BanCorp 193,144 12,458 First CharterCorp. 375,858 13,823 First Commonwealth FinancialCorp. 152,882 10,506 FNB United Corp. 167,886 3,318 IBERIABANKCorp. 174,693 5,604 Intervest BancsharesCorp. 138,699 14,987 National Penn Bancshares, Inc. 245,187 10,289 Republic Bancorp, Inc. - Class A 162,978 9,399 Royal Bancshares of Pennsylvania, Inc. -Class A 206,026 9,363 TCF FinancialCorp. 245,123 7,900 Vineyard National Bancorp Co. 132,088 28,495 W Holding Co., Inc. 63,829 2,690,133 Commercial Services & Supplies - 3.1% 6,722 Jackson Hewitt Tax Service, Inc. 187,947 9,766 Korn/Ferry International (a) 161,237 8,564 Labor Ready, Inc. (a) 158,520 4,239 United Stationers, Inc. (a) 235,349 743,053 Commercial Supplies & Services - 1.0% 5,449 Steiner Leisure Ltd. (a)(b) 236,487 Communications Equipment - 0.9% 18,009 Arris Group, Inc. (a) 222,411 Construction & Engineering - 1.2% 5,228 URSCorp. (a) 295,121 Construction Materials - 0.9% 33,220 U.S. Concrete, Inc. (a) 218,920 Consumer Finance - 0.8% 5,042 ASTA Funding, Inc. 193,209 Diversified Financial Services - 1.0% 19,291 Encore Capital Group, Inc. (a) 227,634 Diversified Telecommunication Services - 0.8% 7,204 SureWest Communications 180,172 Electric Utilities - 0.5% 4,051 Portland General Electric Co. 112,618 Electrical Equipment - 0.9% 4,116 Preformed Line Products Co. 214,114 Electromedical & Electrotherapeutic Apparatus - 2.0% 8,477 Cutera, Inc. (a) 222,182 11,126 Syneron Medical Ltd. (a)(b) 263,019 485,201 Electronic Equipment & Instruments - 3.1% 12,686 Brightpoint, Inc. (a) 190,417 3,738 ScanSource, Inc. (a) 105,075 12,167 SYNNEXCorp. (a) 250,154 6,301 Watts Water Technologies, Inc. - Class A 193,441 739,087 Energy Equipment & Services - 0.7% 1,761 SEACOR Holdings, Inc. (a) 167,471 Food Products - 1.1% 9,446 Treehouse Foods, Inc. (a) 255,514 Gas Utilities - 2.4% 6,722 Atmos EnergyCorp. 190,367 5,524 Laclede Group, Inc. 178,315 4,082 New Jersey ResourcesCorp. 202,426 571,108 Health Care Equipment & Supplies - 1.1% 5,362 Orthofix International N.V. (a)(b) 262,628 Health Care Providers & Services - 1.7% 13,140 Healthspring, Inc. (a) 256,230 7,786 Kindred Healthcare, Inc. (a) 139,448 395,678 Hotels, Restaurants & Leisure - 0.9% 7,525 Monarch Casino & Resort, Inc. (a) 214,086 Industrial Conglomerates - 1.0% 14,170 TredegarCorp. 244,432 Information Retrieval Services - 1.8% 28,655 Greenfield Online, Inc. (a) 436,989 Insurance - 4.0% 6,243 American Physicians Capital, Inc. (a) 243,227 6,164 Commerce Group, Inc. 181,653 9,344 Fidelity National Title Group, Inc. - Class A 163,333 6,208 Safety Insurance Group, Inc. 223,116 47,860 Scottish Re Group Ltd. (a)(b) 152,673 964,002 Internet Software & Services - 2.2% 7,720 AvocentCorp. (a) 224,806 25,917 Internet Capital Group, Inc. - Class A (a) 311,004 535,810 IT Services - 2.4% 10,893 ICF International, Inc. (a) 300,429 15,848 Perot SystemsCorp. - Class A (a) 267,990 568,419 Leisure Equipment & Products - 1.2% 10,727 JAKKS Pacific, Inc. (a) 286,518 Life Insurance - 1.0% 8,006 IPC Holdings, Ltd. (b) 230,973 Machinery - 2.7% 5,692 EnPro Industries, Inc. (a) 231,095 7,666 GehlCo. (a) 171,182 6,803 TimkenCo. 252,731 655,008 Media - 2.1% 6,110 Corus Entertainment, Inc. - Class B (b) 290,103 7,392 Getty Images, Inc. (a) 205,793 495,896 Metals & Mining - 2.3% 5,763 Schnitzer Steel Industries, Inc. - Class A 422,370 12,566 USEC, Inc. (a) 128,801 551,171 Multi-line Retail - 0.4% 3,996 Conn's, Inc. (a) 95,464 Multi-Utilities & Unregulated Power - 2.1% 33,623 Dynegy, Inc. - Class A (a) 310,677 3,755 Integrys Energy Group, Inc. 192,369 503,046 Oil & Gas Exploration & Production - 1.0% 5,711 Swift EnergyCo. (a) 233,694 Oil, Gas & Consumable Fuels - 2.5% 17,352 Mariner Energy, Inc. (a) 359,360 42,102 Meridian ResourceCorp. (a) 104,413 7,764 Rosetta Resources, Inc. (a) 142,392 606,165 Paper & Forest Products - 0.9% 8,720 Schweitzer-Mauduit International, Inc. 203,176 Personal Products - 3.8% 10,552 Alberto-Culver Co. 261,584 12,457 Elizabeth Arden, Inc. (a) 335,841 7,368 NBTY, Inc. (a) 299,141 896,566 Real Estate Investment Trusts - 9.4% 13,282 Acadia Realty Trust 360,341 2,157 Alexandria Real Estate Equities, Inc. 207,633 7,247 American Campus Communities, Inc. 212,265 10,703 Digital Realty Trust, Inc. 421,591 4,007 Equity Lifestyle Properties, Inc. 207,563 7,259 First Potomac Realty Trust 158,246 3,755 Mid-America Apartment Communities, Inc. 187,187 6,137 Nationwide Health Properties, Inc. 184,908 8,969 Republic Property Trust 131,575 7,109 Sunstone Hotel Investors, Inc. 182,275 2,253,584 Semiconductor & Semiconductor Equipment - 2.2% 11,927 Fairchild Semiconductor International, Inc. -Class A (a) 222,796 10,864 MicrosemiCorp. (a) 302,888 525,684 Software - 2.2% 16,105 Corel Corp. (a)(b) 206,305 15,207 JDA Software Group, Inc. (a) 314,177 520,482 Textiles, Apparel & Luxury Goods - 4.8% 7,993 K-Swiss, Inc. - Class A 183,120 7,098 Liz Claiborne, Inc. 243,674 12,246 Perry Ellis International, Inc. (a) 339,337 7,364 TimberlandCo. - Class A (a) 139,621 8,815 Wolverine World Wide, Inc. 241,531 1,147,283 Thrifts & Mortgage Finance - 3.0% 14,340 Flagstar Bancorp, Inc. 139,528 4,008 MGIC InvestmentCorp. 129,498 9,066 PFF Bancorp, Inc. 139,072 7,204 Provident Financial Holdings, Inc. 160,433 2,429 WSFS FinancialCorp. 151,570 720,101 TOTAL COMMON STOCKS (Cost $22,643,981) 23,405,114 Shares SHORT-TERM INVESTMENTS - 1.5% Value 361,038 AIM STIT-STIC Prime Portfolio 361,038 TOTAL SHORT-TERM INVESTMENTS (Cost $361,038) 361,038 TOTAL INVESTMENTS IN SECURITIES(Cost $23,005,019) - 99.5% 23,766,152 Other Assets in Excess of Liabilities - 0.5% 120,273 NET ASSETS - 100.0% $ 23,886,425 (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30 2007 was as follows*: Cost of investments $ 23,005,019 Gross unrealized appreciation $ 1,306,086 Gross unrealized depreciation (544,953) Net unrealized appreciation $ 761,133 * Because tax adjustments are calculated annually the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/13/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/13/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President & Treasurer Date11/14/2007 * Print the name and title of each signing officer under his or her signature.
